DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s Amendment of 01/06/2022, is acknowledged. No new claims are added or cancelled. Claims 21-40 are currently pending.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 24-25 overcomes the Rejection of claims  under 35 U.S.C. 112, the Rejection of claims  under 35 U.S.C. 112 is withdrawn.
 
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 appears  as being indefinite for claiming structural cooperative relationships of elements.  The structural cooperative relationships are as stated in limitation of  Claim 21, line 8-9,  “wherein the second lens element is interposed between the first lens element and the second lens element” None of the drawing show such structure. It is unclear that How the second lens element itself is interposed between the first lens element and the second lens element?
	Examiner suggest as shown in the Fig.1 and as stated at paragraph [0018] “a camera 10 having an anamorphic lens group 16, a powered lens group 18, and 65 mm film 14 for storing the images” and examiner suggest that  the limitation should be “ wherein the second lens element is interposed between the first lens element and the digital image sensor”

Claims 22-28 depends on claim 21 and rejected for the same reason.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Neil (20060050403 A1).

Regarding claim 21, Bowron et al. discloses (see Fig. 1) a lens system for use with a camera (as in Fig. 1-8 and paragraph [0027], discloses the optical system 20 is a camera), comprising: 
a first lens element  (30, paragraph [0025]) configured to receive an image and compress the image in a horizontal or vertical dimension to produce an image having a reduced aspect ratio (paragraph [0027] discloses use of system as a camera and light transmit from object to image receiver and compresses the image, see paragraph [0032] for anamorphic lens functionality);
a second lens element (28) positioned along an optical axis (24) of the first lens element to receive the compressed image produced by the first lens element (as in Fig. 2,  image ray 38 passes from lens 30 to lens 28) 
a digital image sensor (32,paragraph [0027] discloses the image transceiver 32 is an image receiver and  paragraph [0009] discloses The image transceiver may be either analog (e.g., film) or digital, and it may be either an image receiver or an image source 
wherein the second lens element (28) is interposed between the first lens element (30) and the (second lens element, 28) image sensor (32), and 
wherein the second lens element (28) is configured to improve an optical quality of the image at the digital image sensor by reducing a blurring of the image as produced by the digital image sensor (as in Fig. 2 and Fig. 5 all rays are well focused on image sensor 32 indicating reduced blurring image inherent to produce image on projection screen or imager in a camera and all the lenses in Fig. 1-2 are aligned on an optical axis 24).
Brown et al. does not explicitly  state the second lens element is configured to improve an optical quality of the image at the digital image sensor by reducing a blurring of the image as produced by the digital image sensor.
Neil discloses  the second lens element as a corrective lens element that is configured to improve an optical quality of the image at the digital image sensor by reducing a blurring of the image (see paragraph [0091], [0092] and paragraph [0093])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention adjust second lens formed on back side to improve quality of image at image sensor by adjusting sharpness and focal position to reduce blur as disclosed by Neil with the system of Brown et al. for the purpose of 

Regarding claim 22, Neil discloses the first lens element is an anamorphic lens (see paragraph [0014] to [0017]) and wherein the second lens element comprises of toroidal lens element (paragraph [0109]).

Regarding claim 23, 27, Bowron et al. discloses (see Fig. 1) third lens element interposed between the first lens element and the second lens element (one of the lens 42 closest to lens 44), wherein the third lens element comprises a powered lens element (42 as shown are biconvex lens).

Regarding claim 24, Bowron et al. discloses (see Fig. 1) the digital image sensor receives the image produced by the second lens element (see paragraph [0027] discloses 32 as digital image sensor as in the Fig. 1 sensor receives light from second lens).

Regarding claim 28, Neil discloses the at least the first lens element  is configured to compress the image in a dimension of anamorphic compression by squeeze ratio of at least 1.19 (see abstract states ratio of less than 2:1 that includes 1.19.


Regarding claim 29, Bowron et al. discloses (see Fig. 1) a lens system for use with a camera (as in Fig. 1-8 and paragraph [0027], discloses the optical system 20 is a camera), comprising: 
An anamorphic lens element  (30, paragraph [0025]) configured to receive an image and compress the image in a horizontal or vertical dimension by a squeeze ratio  (paragraph [0027] discloses use of system as a camera and light transmit from object to image receiver and compresses the image, see paragraph [0032] for anamorphic lens functionality);
a corrective lens element (28) positioned to receive the compressed image produced by the anamorphic lens element (as in Fig. 2,  image ray 38 passes from lens 30 to lens 28) and a digital image sensor (32,paragraph [0027] discloses the image transceiver 32 is an image receiver and  paragraph [0009] discloses The image transceiver may be either analog (e.g., film) or digital, and it may be either an image receiver or an image source inherently discloses a digital image sensor, also paragraph [0027] discloses “a focal plane array which receives the light beam and outputs to a storage device a digitized representation of the light intensities of the pixels that constitute the focal plane array”) positioned to receive an image from the corrective lens element (as in the Fig. 2, image receiver 32 receives light from element 30 and element 28), 
Brown et al. does not state the squeeze ratio of image is at least 1.19 and also does not explicitly  state the corrective lens element that is configured to reduce a 
Neil discloses squeeze ratio of 2:1 that includes 1.19 and Neil further state the corrective lens element that is configured to reduce a blurring of the image produced by the anamorphic lens element in the direction of compression as produced by a digital image sensor (see paragraph [0091], [0092] and paragraph [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention adjust second lens formed on back side to improve quality of image at image sensor by adjusting sharpness and focal position to reduce blur as disclosed by Neil with the system of Brown et al. for the purpose of improving sharpness or contrast of the image (see paragraph [0092] and paragraph [0093]), Also the adjustment of lenses for improving quality of image is well  known in the art for the purpose of providing clear image.

Regarding claim 30, Bowron et al. discloses (see Fig. 1) the corrective lens element (28) is interposed between the digital image sensor  (32)  and the anamorphic lens element (30), wherein the corrective lens element is aligned along the optical axis of the anamorphic lens element (all the lenses in Fig. 1-2 are aligned on an6 optical axis 24).

Regarding claim 31  Bowron et al. in view of Neil discloses the lens as in claim 29 except the corrective lens element comprises a birefringent material.


Regarding claim 32, Neil discloses (see Fig. 3) the corrective lens element comprises a toroidal lens element (see paragraph [0109]).

Regarding claim 33, Bowron et al. discloses (see Fig. 1) power lens element interposed between the Anamorphic lens element and the corrective lens element (one of the lens 42 closest to lens 44), wherein the third lens element comprises a powered lens element as corrective lens (42 as shown are biconvex lens).

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Neil (20060050403 A1) and further in view of Lipton et al. (20150301313 A1).

Regarding claim 25, Bowron et al. in view of Neil discloses the lens as in claim 24 except the digital image sensor has an active imaging area with a width along the horizontal or vertical dimension that is greater than 35 millimeters.
Lipton et al. discloses lens system as in Fig. 3A-3B the digital image sensor (302) has an active imaging area with a width along the horizontal or vertical dimension that is 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wider than 35 mm image sensor  as disclosed by Lipton et al. within the lens system of Bowron et al. in view of Neil in order to form super 35 imaging element (paragraph [0030]-[0034]).

Claim 26 and 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Neil (20060050403 A1) and further in view of Kweon et al. (20090052050 A1).

Regarding claim 26, Bowron et al. in view of Neil discloses the lens system as in claim 24.
Bowron et al. in view of Neil do not teach the digital image sensor comprises an optical low-pass filter and wherein the blurring of the image is caused by the optical low-pass filter, however Neil discloses of curing a blurring condition by adjusting lenses inherently will cures blurriness caused by any other optical element within the optical path (including a filter). 
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and 

Regarding claim 34, Bowron et al. in view of Neil discloses the lens system as in claim 29.
Bowron et al. in view of Neil do not teach the digital image sensor comprises an optical low-pass filter. 
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and corrective lens as disclosed by Kweon et al. within the lens system of Bowron et al. in view of Neil in order to remove a moire effect from the image (paragraph [0173]).

Regarding claim 35,  Neil discloses adjustment of the cylindrical lenses cures blurriness of the image produced by imaging element which inherently cures any blurriness caused by low-pass filter for adjustment of lenses for curing blurriness observed on the digital image sensor includes blurriness caused by any optical element on located within image transmitting ray and the optical axis that include any type of filters.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Neil (20060050403 A1)  and further in view of Lipton et al. (20150301313 A1) and Kweon et al. (20090052050 A1).

	Regarding claim 36-40, The Examiner notes that the claims 36-40 are drawn to a method for improving an optical quality of image produced by a lens system which is incidental to the claimed lens system as in claims 21-35.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Bowron et al.,  Neil, Lipton et al. and Kweon et al.  
	The Examiner notes further that Bowron et al.,  Neil, Lipton et al. and Kweon et al.  discloses/teaches the device limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 11, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872